Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprising” at line 1 and more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Para. 41, last line, replace “each rotor 12” with – each stator 12 --.  
Appropriate correction is required.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above paragraphs.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a motor comprising: stators including: a first stator, a second stator, and a third stator, each comprising at least one stator coil generating magnetic fields in orthogonal directions; a first bearing having an outer ring rotating synchronously when the magnetic element rotates in a first plane; a second bearing having a center located on a plane where the second bearing is located and an inner ring rotating synchronously when the magnetic element rotates in a second plane; and a shaft having a central axis penetrating through the center of the first bearing; wherein, the shaft is rotatably fixed to the first bearing and is connected with the second bearing, the magnetic element is located at an intersection of a central axis of the first bearing and a central axis of the second bearing, and a normal vector of the first plane is parallel to an axial direction of the shaft; and a normal vector of the second plane is perpendicular to the axial direction of the shaft as recited in claim 1.  Claims 2-20 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



1/15/2022

/DANG D LE/Primary Examiner, Art Unit 2834